NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

 UNILOC USA, INC., UNILOC LUXEMBOURG S.A.,
              UNILOC 2017 LLC,
              Plaintiffs-Appellants

                            v.

                 HTC AMERICA, INC.,
                   Defendant-Appellee
                 ______________________

                       2018-2185
                 ______________________

   Appeal from the United States District Court for the
Western District of Washington in No. 2:17-cv-01558-JLR,
Senior Judge James L. Robart.
                 ______________________

                Decided: August 30, 2019
                 ______________________

    JAMES J. FOSTER, Prince Lobel Tye LLP, Boston, MA,
argued for plaintiffs-appellants. Also represented by PAUL
J. HAYES, I, AARON JACOBS.

   TODD ERIC LANDIS, Vinson & Elkins LLP, Dallas, TX,
argued for defendant-appellee. Also represented by FRED
WILLIAMS, MARIO A. APREOTESI, Austin, TX.
                ______________________
2                       UNILOC USA, INC. v. HTC AMERICA, INC.




 Before PROST, Chief Judge, PLAGER and HUGHES, Circuit
                        Judges.
HUGHES, Circuit Judge.
     Uniloc USA, Inc. and Uniloc Luxembourg S.A. appeal
the dismissal of an infringement action in the U.S. District
Court for the Western District of Washington. Uniloc USA,
Inc. v. HTC America, Inc., No. C17-1558JLR, 2018 WL
3008870, at *1 (W.D. Wash. June 15, 2018). After Uniloc
filed its appeal, HTC became aware of material suggesting
multiple jurisdictional defects. Because this material is
outside the record, we remand for the district court to sup-
plement the record, determine whether Uniloc has stand-
ing in the first instance, and, if appropriate, cure any
jurisdictional defects.
                              I
    This case began when Uniloc sued HTC for infringe-
ment of U.S. Patent No. 6,622,018. HTC moved to dismiss,
arguing that the ’018 patent was directed to patent ineligi-
ble subject matter. On June 14, 2018, the district court
granted HTC’s motion. Uniloc appealed.
    On appeal, Uniloc moved, unopposed, to join Uniloc
2017 LLC as a party. We granted the motion but stipulated
that it be left to the merits panel “to decide what, if any,
jurisdictional concerns are raised by the transfer of owner-
ship as outlined in the jurisdictional statement in HTC’s
response brief in th[is] case.” Order Granting Pl.-Appel-
lant’s Mot. for Joinder, ECF No. 29 at 2.
                             II
    In its response brief, HTC argued that Uniloc lacks
standing and “respectfully request[ed] that this Court
adopt here the same decision that it makes regarding Ap-
ple’s jurisdictional challenges” in the co-pending appeal
Uniloc USA, Inc. v. Apple Inc., No. 2018-2094, slip op. (Fed.
Cir. Aug. 30, 2019). Appellee’s Br. at 2–3. HTC contended
UNILOC USA, INC. v. HTC AMERICA, INC.                    3



that “the jurisdictional issues in both cases are based on
the same underlying agreements and contracts.” Id.
    We agree, and pursuant to the analysis provided in our
decision in Uniloc USA, Inc., No. 2018-2094, slip op. at 5–
8, we remand to the district court to supplement the record
with the documents related to jurisdiction and to resolve
the presented jurisdictional issues in the first instance.
                VACATED AND REMANDED
    No costs.